         Case 4:17-cv-03022-JST Document 674 Filed 06/30/21 Page 1 of 10




VIA ECF

June 30, 2021

Hon. Jacqueline Scott Corley, United States Magistrate Judge
United States District Court, Northern District of California
San Francisco Courthouse, Courtroom E – 15th Floor
450 Golden Gate Avenue
San Francisco, CA 94102

Re: Eolas Technologies Incorporated v. Amazon.com, Inc., No. 4:17-cv-03022-JST (N.D. Cal.)

Dear Judge Corley:

       In accordance with Your Honor’s Civil Standing Order and with Your Honor’s June 8,
2021 Order Directing Parties to Meet and Confer and File New Briefs (ECF No. 144),
defendants Amazon.com, Inc. (“Amazon”), Google Inc. (“Google”), Walmart Stores, Inc. and
Walmart Stores Texas LLC (together, “Walmart”) (collectively, “Defendants”), and plaintiff
Eolas Technologies Incorporated (“Eolas” or “Plaintiff”) submit this letter regarding a discovery
dispute concerning Defendants’ motion for leave to supplement their June 2, 2016 invalidity
contentions.

        After meeting and conferring in good faith, the parties have narrowed their disputes, but
have been unable to reach a compromise on all issues. For instance, Defendants have chosen to
not refile their motions to compel certain documents from Plaintiff, the “third motion” referenced
in the Court’s June 8 Order (Dkt Nos. 221, 226, and 227). And, after further consideration,
Plaintiff has withdrawn its opposition to Defendants’ original motion as to the LBNL-related
claim chart. That LBNL-related chart is not addressed in this joint letter brief, but the Court
should grant the portion of Defendants’ now-unopposed motion as to the LBNL-related chart
(Dkt. 203).

        Plaintiff maintains its opposition to Defendants’ supplementation with the NSPNET-
related chart. Accordingly, the parties respectfully file the foregoing joint letter brief to present
the live issue relating to NPSNET to the Court for resolution.




                                                                                   Joint Discovery Letter
                                                                             Case No. 4:17-cv-03022-JST
        Case 4:17-cv-03022-JST Document 674 Filed 06/30/21 Page 2 of 10




Respectfully submitted,

By /s/ David A. Perlson
QUINN EMANUEL URQUHART & SULLIVAN, LLP
Charles K. Verhoeven (CA Bar No. 170151)
 David A. Perlson (CA Bar No. 209502)
 Carl G. Anderson (CA Bar No. 239927)
 Michael D. Powell (CA Bar No. 202850)
 Lindsay M. Cooper (CA Bar No. 287125)
 Felipe Corredor (CA Bar No. 295692)
 qe-eolas@quinnemanuel.com
50 California Street, 22nd Floor
San Francisco, CA 94111
Telephone: 415-875-6600
Facsimile: 415-875-6700

Attorneys for Defendant
GOOGLE LLC

By /s/ Richard G. Frenkel

DOUGLAS E. LUMISH, Bar No. 183863
doug.lumish@lw.com
RICHARD G. FRENKEL, Bar No. 204133
rick.frenkel@lw.com
JEFFREY G. HOMRIG, Bar No. 215890
jeff.homrig@lw.com
140 Scott Drive
Menlo Park, CA 94025
Telephone: (650) 328-4600
Facsimile: (650) 463-2600

JOSEPH H. LEE, Bar No. 248046
joseph.lee@lw.com
LATHAM & WATKINS LLP
650 Town Center Drive, 20th Floor
Costa Mesa, CA 92626-1925
Telephone: (714) 540-1235
Facsimile: (714) 755-8290

AMIT MAKKER, Bar No. 280747
amit.makker@lw.com
BLAKE R. DAVIS, Bar No. 294360
blake.davis@lw.com
LATHAM & WATKINS LLP
505 Montgomery Street, Suite 2000
San Francisco, CA 94111-6538
Telephone: (415) 395-8034
Facsimile: (415) 395-8095


ii
                                                                Joint Discovery Letter
                                                          Case No. 4:17-cv-03022-JST
        Case 4:17-cv-03022-JST Document 674 Filed 06/30/21 Page 3 of 10



MELISSA ARBUS SHERRY (admitted pro hac vice)
melissa.sherry@lw.com
CHARLES S. DAMERON (admitted pro hac vice)
charles.dameron@lw.com
LATHAM & WATKINS LLP
555 Eleventh Street, Suite 1000
Washington, DC 20004-1304
Telephone: (202) 637-2200
Facsimile: (202) 637-2201

JENNIFER H. DOAN (pro hac vice)
jdoan@haltomdoan.com
JOSHUA R. THANE (pro hac vice)
jthane@haltomdoan.com
J. RANDY ROESER (pro hac vice)
rroeser@haltomdoan.com
HALTOM & DOAN
6500 Summerhill Road, Suite 1000
Texarkana, TX 75503
Telephone: (903) 255-1000
Facsimile: (903) 255-0800

GRANT KINSEL, Bar No. 172407
gkinsel@perkinscoie.com
PERKINS COIE, LLP
1203 3rd Street, 39th Floor
Seattle, WA 98112
Telephone: (206)-395-316
Facsimile: (206) 359-9000

Counsel for Defendant
AMAZON.COM, INC

By /s/ Eric E. Lancaster

Bijal V. Vakil (SBN 192878)
Shamita D. Etienne-Cummings (SBN 202090)
Eric E. Lancaster (SBN 244449)
Henry Huang (SBN 252832)
Ryuk Park (SBN 298744)
WHITE & CASE LLP
3000 El Camino Real Two Palo Alto Square, 9th Floor
Palo Alto, CA 94306
Telephone: (650) 213-0300
Facsimile: (650) 213-8158
Email: bvakil@whitecase.com
Email: setienne@whitecase.com
Email: eric.lancaster@whitecase.com
Email: henry.huang@whitecase.com
Email: ryuk.park@whitecase.com

John R. Keville (admitted pro hac vice)
Robert L. Green, III (admitted pro hac vice)

                                               iii
                                                                Joint Discovery Letter
                                                          Case No. 4:17-cv-03022-JST
        Case 4:17-cv-03022-JST Document 674 Filed 06/30/21 Page 4 of 10



WINSTON & STRAWN LLP
1111 Louisiana Street, 25th Floor
Houston, TX 77002-5242
Telephone: (713) 651-2600
Facsimile: (713) 651-2700
Email: jkeville@winston.com
Email: rlgreen@winston.com

Counsel for Defendant
WALMART INC.

By /s/ James E. Quigley

John B. Campbell (admitted pro hac vice)
Josh W. Budwin (admitted pro hac vice)
James E. Quigley (admitted pro hac vice)
McKool Smith, P.C.
303 Colorado Street, Suite 2100
Austin, Texas 78701
Telephone: (512) 692-8700
Facsimile: (512) 692-8744
jcampbell@McKoolSmith.com
jbudwin@McKoolSmith.com
jquigley@McKoolSmith.com

Eliza Beeney (admitted pro hac vice)
McKool Smith, P.C.
One Manhattan West
395 9th Avenue, 50th Floor
New York, New York 10001
Telephone: (212) 402-9400
Facsimile: (212) 402-9444
ebeeney@McKoolSmith.com

Alan P. Block (State Bar No. 143783)
McKool Smith Hennigan, P.C.
300 S. Grand Avenue, Suite 2900
Los Angeles, California 90071
Telephone (213) 694-1200
Facsimile (213) 694-1234
ablock@McKoolSmith.com

Attorneys for Plaintiff
Eolas Technologies Incorporated




                                           iv
                                                                Joint Discovery Letter
                                                          Case No. 4:17-cv-03022-JST
        Case 4:17-cv-03022-JST Document 674 Filed 06/30/21 Page 5 of 10



                                        ATTESTATION

        I, David A. Perlson, am the ECF user whose user ID and password authorized the filing
of this document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have
concurred in this filing.

DATED: June 30, 2021                         /s/       David A. Perlson
                                                       David A. Perlson




                                                   v
                                                                                Joint Discovery Letter
                                                                          Case No. 4:17-cv-03022-JST
        Case 4:17-cv-03022-JST Document 674 Filed 06/30/21 Page 6 of 10




I.     DEFENDANTS’ POSITION

        Defendants respectfully renew their motion for leave to supplement their June 2, 2016
Invalidity Contentions with two supplemental claim charts relating to two prior art systems: (1)
Lawrence Berkeley National Laboratory (“LBNL”), and/or (2) NPSNET. Those prior art systems
were previously identified in Defendant’ Invalidity Contentions. Defendants’ supplemental charts,
provided to Eolas on September 21, 2016, merely include additional discovery from third parties
evidencing the functionality of two previously identified prior art systems. Eolas has now dropped
its opposition to the motion to supplement Defendants’ invalidity contentions with respect to
LBNL, and thus there is no dispute that portion should be granted.

        As explained below, good cause exists for Defendants’ supplement as to NPSNET. The
good cause inquiry is two-fold, asking (1) whether the moving party was diligent in discovering
the basis for amending its contentions and seeking amendment once the basis is discovered; and
(2) whether the non-moving party would suffer prejudice if the motion to amend were granted.
Karl Storz Endoscopy-Am., Inc. v. Stryker Corp., 2016 WL 2855260, at *3 (N.D. Cal. May 13,
2016). Here, Defendants were diligent and there is no prejudice to Eolas as to NPSNET.

        Defendants Were Diligent. The rules expressly contemplate supplemental invalidity
contentions based on the “[r]ecent discovery of material, prior art despite earlier diligent search.”
Patent L.R. 3-6. There is little doubt that Defendants’ initial search was diligent; Defendants’ 240-
page Invalidity Contentions charted 46 anticipatory references and 62 combination references and
identified numerous other background art references, including art that is specifically related to
NPSNET. As this Court has held, “it strains credulity to imagine that [Defendants were] not
diligent in uncovering and evaluating this many references.” Karl Storz, 2016 WL 2855260 at *4.

        With respect to NPSNET, Defendants worked to locate and contact the authors of the
Brutzman, Macedonia, and Zeswitz prior art references, which were all previously produced and
charted in Defendants’ contentions in June 2016. On September 2, 2016, Google’s counsel learned
that additional NPSNET-related materials had been collected by different outside counsel in a prior
action against Google brought by ART+COM. Google’s counsel promptly reviewed the materials
for compliance with any applicable protective orders and produced them to Eolas with a
supplemental claim chart outlining how the NPSNET system invalidates the asserted claims less
than three weeks later, on September 21, 2016. After meeting and conferring for over a month,
Eolas objected to the additional materials. Defendants filed their motion for leave to amend their
invalidity contentions less than a month later. Courts have granted leave to allow a party to amend
its invalidity contentions to include newly discovered prior art references under similar
circumstances. Illumina Inc. v. BGI Genomics Co., 2021 WL 1022865, at *4 (N.D. Cal. Mar. 17,
2021).

        Eolas’s new contention that earlier contact between Michael Zyda and Google’s counsel
in this case shows a lack of diligence misses the mark. Eolas does not dispute that Defendants
worked to contact the authors of the Brutzman, Macedonia, and Zeswitz references—none of
which included Mr. Zyda, who merely supervised the work of others on those references. Nor does
Eolas dispute the prompt timing of the supplemental invalidity contentions once the additional


1
                                                                                 Joint Discovery Letter
                                                                           Case No. 4:17-cv-03022-JST
         Case 4:17-cv-03022-JST Document 674 Filed 06/30/21 Page 7 of 10




NPSNET references were located by Google in September 2016. Though it is difficult at this point
to know exactly what happened in January 2016, Google is not aware of any information or
documents obtained from Mr. Zyda at that time that overlaps with the documents first located in
September 2016. Moreover, neither Google’s counsel’s prior contact with Michael Zyda nor the
possession of the other NPSNET references by separate outside counsel for Google in unrelated
litigation defeats diligence under the proper standard—especially given the lack of prejudice to
Eolas, as discussed below.1 In any event, perfect diligence is not required. Karl Storz, 2016 WL
2855260, at *5.

        There Is No Prejudice to Eolas. While Defendants’ efforts were diligent, the complete
absence of prejudice to Eolas is an independent basis for a finding of good cause. See Karl Storz,
2016 WL 2855260, at *3. Defendants’ amendments, which they served on Eolas in 2016, “will not
disrupt the case schedule or other court orders, and are therefore not prejudicial to [Eolas], as far
as the timing of the case goes.” Synchronoss Techs., Inc. v. Dropbox Inc., et al., No. 4:16-cv-
00119-HSG, Dkt. 210 at 10. Indeed, Eolas has been in possession of the supplemental materials
now for more than four years. And when Defendants served their supplemental charts, fact
discovery was still open for more than two months, and expert discovery had not begun. Eolas had
time to investigate the supplemental materials during fact discovery. Despite having ample time
to do so, at no point during discovery did Eolas ever serve or seek any prior art discovery.2
Likewise, Eolas has had (and will have, as to Google) a full opportunity to address all asserted
prior art systems in its rebuttal expert reports. Walmart served its opening invalidity expert reports
setting forth invalidity theories based on NPSNET, and Eolas’s expert fully responded to those
theories and evidence in his rebuttal expert report on March 30, 2017, and Eolas asked Walmart’s
expert about NPSNET at his deposition.

       Eolas nevertheless complains of alleged prejudice it suffered by not seeing the
supplemental materials during the claim construction process. However, Eolas received the
supplemental materials a month before the parties submitted the joint claim construction chart on
October 18, 2016 and almost a month and a half before the Markman hearing on November 2,
2016. At no time between when it received these materials and the Markman hearing did Eolas
ever explain how Defendants’ supplement would affect its claim construction positions. Eolas’s
1
   Contrary to Eolas’s conclusory argument, in a footnote, that “[t]he standard is [] similar under
Fifth Circuit law,” the standards are different. Compare Karl Storz, 2016 WL 2855260 at *3-4,
with Innovative Display Techs. LLC v. Acer Inc., 2014 WL 2796555, at *1 (E.D. Tex. June 19,
2014). Further, Ninth Circuit law applies in this Court, so Eolas’s reliance on the Court’s
application of Fifth Circuit law in the context of a motion related to Eolas’s violation of a
Protective Order entered by a court in the Fifth Circuit is misplaced. See Dkt. 566 at 6 n.2 (“Federal
Circuit law applies to this motion, and that to the extent that Federal Circuit law would look to the
law of another circuit on any particular issue, the law of the Fifth Circuit should govern.” (emphasis
added)). Even if this Court had broadly held that Federal and/or Fifth Circuit law applied to pre-
transfer issues as Eolas contends (which it did not), the instant motion to supplement invalidity
contentions is presently being re-raised before this Court at this Court’s request (ECF No. 144),
making Ninth Circuit law the applicable law in any event.
2
   Eolas served no third-party subpoenas directed to any of the prior art witnesses identified on
Defendants’ Rule 26 disclosures and did not serve any subpoenas on entities or individuals likely
to have relevant materials related to the prior art systems disclosed in Defendants contentions.
                                                   2
                                                                                  Joint Discovery Letter
                                                                            Case No. 4:17-cv-03022-JST
        Case 4:17-cv-03022-JST Document 674 Filed 06/30/21 Page 8 of 10




allegations of prejudice thus ring hollow. Illumina, 2021 WL 1022865, at *5 (granting leave to
supplement invalidity contentions after claim construction was complete); THX, Ltd. v. Apple, Inc.,
2016 U.S. Dist. LEXIS 57518, at *10 (N.D. Cal. Apr. 29, 2016). This is unsurprising, as Eolas’s
position as to all but one of the nineteen disputed terms for construction was no construction was
necessary. On the other hand, Defendants would be severely prejudiced if this Court denies this
Motion, as NPSNET is important and may be completely dispositive.

        Eolas does not dispute any of this, instead arguing about irrelevant facts. But when
communications between counsel and prior artists were produced has no bearing on prejudice from
the proposed amendments. Karl Storz, 2016 WL 2855260, at *7. Given the substantively
unrebutted lack of prejudice, granting the motion is appropriate even were the Court to find a lack
of diligence. Id. (explaining that motion to amend may be granted even where there is a lack of
diligence, for example “due to lack of prejudice”).

        The NPSNET System Is Important to Defendants’ Defenses. The NPSNET system
invalidates the asserted claims. And the additional NPSNET references’ outlining of additional
applications for the NPSNET system are crucial to corroborate the distributed nature of the
NPSNET system. Given Eolas’ focus on the interactivity allegedly enabled by embedding content
on web pages and on the ‘507 patent’s alleged invention of distributed applications, this
supplement is extremely important to Defendants’ invalidity defense. But even if NPSNET was
not important, Defendants’ diligence and the lack of prejudice to Eolas require granting the motion.
Id. at *3.

II.    EOLAS’S POSITION

        Eolas has withdrawn its LBNL supplementation objections (as detailed in Defendants’
motion for leave, Dkt. 203). However, Eolas cannot agree to drop its NPSNET objections. Google
had possession of the NPSNET references months before the June 2016 invalidity contention
deadline. And Google’s counsel—who has worked with Amazon and Walmart’s counsel as part
of a joint defense group since this case’s inception—was also in direct contact with at least one
NPSNET inventor as of January 2016—also months before the June 2016 invalidity contention
deadline. Yet, Defendants inexplicably failed to include the NPSNET materials in their invalidity
contentions or otherwise timely move to supplement their contentions. On these facts, Defendants
cannot show that they were “diligent in discovering the basis for amending [their] contentions and
seeking amendment once the basis is discovered,” as even their own case law demands. See Karl
Storz, 2016 WL 2855260 at *3.3

        Additionally, given Defendants’ conduct (laying behind the log and failing to timely
disclose the NPSNET references and their longstanding interaction with an inventor thereof), Eolas
3
  The standard is the similar, though not identical, under Fifth Circuit law. See Innovative Display
Techs. LLC v. Acer Inc., No. 2:13-cv-522-JRG, 2014 WL 2796555, at *1 (E.D. Tex. June 19,
2014). But as Judge Tigar and this Court have held, Federal and/or Fifth Circuit law applies to pre-
transfer issues like this one. Dkt. 492 at 7-8; Dkt. 566 at 6 n.2. The contentions here were served
in EDTX, under EDTX’s rules, and post-discovery transfer does not change the law to be applied.
Judge Tigar has already criticized Google’s attempt to use this District’s rules for Eolas’s EDTX
infringement contentions (-1138 Case Dkt. 102), which led to Google dropping its complaints
about Eolas’s contentions. Here, EDTX law is dispositive.
                                                  3
                                                                                 Joint Discovery Letter
                                                                           Case No. 4:17-cv-03022-JST
        Case 4:17-cv-03022-JST Document 674 Filed 06/30/21 Page 9 of 10




has, and will continue to suffer undue prejudice if belated supplementation is permitted. Eolas will
be forced to incur further delay of this case while discovery is reopened, and it will be forced to
bear the costs associated with pursuing discovery related to NPSNET—discovery that could have,
and should have, occurred during the fact discovery period but for Defendants’ concealment of
NPSNET references and their interactions with an NPSNET inventor.

       Defendants Were Not Diligent. Defendants’ assertion of diligence is belied by the
evidence, which conclusively demonstrates a lack of diligence. First, Google possessed the
NPSNET documents in November 2015 when Eolas filed this case. Dkt. 214 at 2-3 (Google
admitting that “it was Google’s outside counsel in a different case that had the materials (as
opposed to Google itself)”). 4 And, even if not in Google’s possession, it is undeniable that the
NPSNET references—which were admittedly possessed by Google’s lawyers—were available to
Google before the original invalidity contention deadline with even a bare modicum of effort.

        Second, and even more incredibly, Google’s lawyers
were in direct contact with a key NPSNET inventor, Michael
Zyda,5 in January 2016—months before Defendants served their
invalidity contentions in June 2016. Defendants’ assertion that
they first reached out to NPSNET witnesses in September 2016
is demonstrably false. The email shows Google’s lawyers talking
with NPSNET inventor “Mike Zyda”—with a subject of “Re: Eolas v. Google”—in January 2016,
months before the June 2016 contention deadline. Defendants suggest Eolas newly raises this Zyda
issue, but it was Defendants who concealed these conversations in their first motion for leave and
in discovery for over a year, before first revealing them in February 2017.

        Defendants’ attempt to excuse their conduct falls flat. Defendants focus on their conduct
after service of their original contentions. But the question is not—as Defendants frame it—
diligence from the time they served their original contentions. The question is diligence from the
time Eolas filed its complaint (November 2015). Innovative Display, 2014 WL 2796555, at *1
(“While Defendants have acted promptly in bringing these new arts to the attention of Plaintiff and
the Court, they have failed to explain why, with reasonable diligence, they could not have
discovered such arts prior to the deadline for filing Invalidity Contentions.”). Indeed, Defendants
completely ignore their pre-contention conduct (e.g., what they knew and when, what they
discussed with Mr. Zyda, which other NPSNET inventors they were in contact with, and why they
hid their contacts). A demonstrated lack of diligence, as is the case here, can be—and should be—
dispositive. GeoTag, Inc. v. Frontier Commc’ns. Corp., No. 2:10-cv-265-JRG, 2013 WL 2637141,
at *1-2 (E.D. Tex. June 11, 2013). Further, unlike Illumina, the NPSNET references here were not
4
 Am. Soc'y For Prevention of Cruelty To Animals v. Ringling Bros. & Barnum & Bailey Circus,
233 F.R.D. 209, 212 (D.D.C. 2006) (“Because a client has the right, and the ready ability, to
obtain copies of documents gathered or created by its attorneys pursuant to their representation
of that client, such documents are clearly within the client's control.” (citing Poppino v. Jones
Store Co., 1 F.R.D. 215, 219 (W.D. Mo. 1940))).
5
 Defendants belittle Mr. Zyda’s role in this statement. Yet in EDTX, before they disclosed their
January 2016 contacts with Mr. Zyda, Defendants called out his NPSNET role. Dkt. 203 at 3-4.
Mr. Zyda is listed as an author on many NPSNET references and Defendants’ contact with
him—before the contention deadline—demonstrably shows their awareness of NPSNET.
                                                 4
                                                                                 Joint Discovery Letter
                                                                           Case No. 4:17-cv-03022-JST
        Case 4:17-cv-03022-JST Document 674 Filed 06/30/21 Page 10 of 10




“newly discovered” by Defendants. Here, and again, it is not subject to dispute that Defendants
both possessed the NPSNET references and were in contact with one of the inventors thereof
months before they served their original invalidity contentions. Defendants have no excuse for
their conduct, and they were not diligent in seeking to add NPSNET.

         Defendants’ NPSNET-Related Delay Unduly Prejudiced Eolas. Defendants suggest
that their lack of diligence—and their hiding of key facts—as to NPSNET, does not prejudice
Eolas. Not so. For one thing, Defendants prejudiced Eolas by simultaneously delaying their
disclosure of the NPSNET references while also refusing to answer discovery about their contacts
with the NPSNET inventors. Defendants initially disclosed dozens of allegedly relevant prior
artists. To understand which might actually be relevant, Eolas served written and deposition
discovery related to Defendants’ contacts with third parties about this case and prior art. Despite
the fact that names, dates, and other information is unquestionably not privileged, Defendants
spent months refusing to respond to that discovery—concealing their interactions with the
NPSNET inventors (among others) for more than a year. Dkts. 219 at 5, 243 at 4, 250 at 2-5. It
was not until the final week of fact discovery—February 2017—that Defendants first produced
communications and agreements with a number of prior artists (including NPSNET’s Mr. Zyda).

        This belated disclosure of Defendants’ longstanding contact with an NPSNET inventor—
concealed for over a year—undeniably prejudiced Eolas. Defendants were in direct contact as of
January 2016, but hid that fact—in the face of discovery requiring them to reveal it—for over a
year, only disclosing it during the final week of the fact discovery period in February 2017. Dkt.
250 at 4-5. At that point, Defendants’ obstruction and intentional concealment had effectively
timed Eolas out—there was no time to propound, and receive responses to, third-party discovery
requests. There is no reason to reward Defendants’ intentional concealment of their longstanding
interaction with, and knowledge of, NPSNET by further delaying the resolution of these cases—
through injecting additional prior art and adding the cost and burden associated with taking
additional discovery.

        Finally, Defendants’ failure to seek to amend their invalidity contentions until after the
claim construction process began is enough—standing alone and irrespective of their other
conduct—to find prejudice and reject Defendants’ amendment. Innovative Display, 2014 WL
2796555, at *2. Defendants did not disclose the NPSNET references until just before the parties
filed their Joint Claim Construction Statement and Defendants did not file their original motion
for leave to supplement their invalidity contentions with respect to NPSNET until after the Claim
Construction Order was issued. Eolas was therefore effectively prevented from considering the
NPSNET materials as part of formulating and advocating its claim construction positions.

        Defendants Have Not Shown That NPSNET Is Important. Defendants’ arguments
about the importance of NPSNET are meager, conclusory, and unsupported by any analysis.
Indeed, at the time Defendants sought to amend their invalidity contentions with NPSNET, they
had already served hundreds of references and more than 100 claim charts (Dkt. 206 at 3) and been
ordered to narrow their prior art assertions (Dkt. 99 at 5). Defendants have never explained why
these NPSNET references are different or better than any of those other hundreds of other
references (and more than “zealous argument” is required, Innovative Display, 2014 WL 2796555,
at *2). Nor should they be given a chance—they were not diligent, fact discovery is over, and their
conduct warrants no second chances.
                                                5
                                                                                Joint Discovery Letter
                                                                          Case No. 4:17-cv-03022-JST
